KATY NEWS FOR IMMEDIATE RELEASE KATY INDUSTRIES, INC. REPORTS 2 ARLINGTON, VA – March 12, 2008 – Katy Industries, Inc. (OTC BB: KATY) today reported a net loss in the fourth quarter of 2007 of ($2.4) million [($0.30) per share], versus a net loss of ($1.3) million [($0.16) per share], in the fourth quarter of 2006, as adjusted to exclude restructuring and other non-recurring or unusual items, which are discussed below.Including these items, Katy reported net income in the fourth quarter of 2007 of $1.3 million [$0.16 per share], versus a net loss of ($2.7) million [($0.34) per share], in the same period of 2006.Operating loss, as adjusted to exclude all restructuring and other non-recurring or unusual items, was ($2.5) million [(5.9%) of net sales] in the fourth quarter of 2007, compared to an operating loss, as adjusted, of ($0.9) million [(2.0%) of net sales] in the same period in 2006.Net income (loss), as adjusted, and operating income (loss), as adjusted, are non-GAAP financial measures and are further discussed below. Katy also reported a net loss for the year ended December 31, 2007 of ($6.4) million [($0.81) per share], versus a net loss of ($5.8) million [($0.73) per share], for the year ended December 31, 2006, as adjusted to exclude restructuring and other non-recurring or unusual items, which are discussed below.Including these items, Katy reported a net loss for the year ended December 31, 2007 of ($1.5) million [($0.19) per share], versus a net loss of ($12.4) million [($1.55) per share], in the same period of 2006.The operating loss, as adjusted to exclude all restructuring and other non-recurring or unusual items, was ($5.7) million [(3.1%) of net sales] for the year ended December 31, 2007, compared to an operating loss, as adjusted, of ($5.4) million [(2.8%) of net sales] in the same period in 2006.Net income (loss), as adjusted, and operating income (loss), as adjusted, are non-GAAP financial measures and are further discussed below. During the fourth quarter of 2007, Katy reported restructuring and other non-recurring or unusual items of $3.8 million pre-tax [$0.47 per share], primarily consisting of a gain on the sale and operating activities of the discontinued businesses of $3.8 million, income from the sale of our equity investment of $0.8 million, partially offset by a loss on sale of assets of ($0.9) million.During the fourth quarter of 2006, Katy reported restructuring and other non-recurring or unusual items of ($0.3) million pre-tax [($0.04) per share], primarily consisting of a loss on the sale and operating activities of the discontinued businesses of ($1.5) million and loss on sale of assets of ($0.4) million, partially offset by a reduction in severance, restructuring and related costs of $1.6 million.Details regarding these items are provided in the “Reconciliations of GAAP Results to Results Excluding Certain Unusual Items” accompanying this press release. For the year ended December 31, 2007, Katy reported restructuring and other non-recurring or unusual items of $8.2 million pre-tax [$1.02 per share], including a gain on the sale and operating activities of discontinued businesses of $12.4 million, income from the sale of our equity investment of $0.8 million, partially offset by severance, restructuring and related costs of ($2.6) million and loss on sale of assets of ($2.4) million.For the year ended December 31, 2006, Katy reported restructuring and other non-recurring or unusual items of ($3.6) million pre-tax [($0.45) per share], including loss on the sale and operating activities of the discontinued businesses of ($3.0) million, loss on sale of assets of ($0.4) million, costs of ($0.8) million related to the cumulative effect of a change in accounting principle for the implementation of SFAS No. 123R, Accounting for Stock-Based Compensation, partially offset by gain on SESCO joint venture transaction of $0.6 million.Details regarding these items are provided in the “Reconciliations of GAAP Results to Results Excluding Certain Unusual Items” accompanying this press release. Financial highlights for the fourth quarter of 2007, as compared to the same period in the prior year, included: · On November 30, 2007, the Company completed the sale of the Woods U.S. and Woods Canada businesses, which comprised our Electrical Products Group.Gross proceeds received were $49.8 million, including $6.8 million being held in escrow and expected to be received primarily in the first two quarters of 2008.As a result, Katy recorded a $1.3 million gain on the sale of these businesses.These proceeds were used to pay down the outstanding revolving loan which was $2.9 million at December 31, 2007 as compared to $43.9 million at December 31, 2006.Besides the Woods U.S. and Woods Canada businesses, the discontinued operations also include the Metal Truck Box business, Contico Europe Limited (the UK consumer plastics business) and Contico Manufacturing, Ltd. (the UK commercial plastics business), all of which were sold in either 2006 or 2007. · Net sales in the fourth quarter of 2007 were $43.0 million, a decrease of $0.6 million compared to the same period in 2006 primarily due to lower volume activity within our Contico business unit.Overall, the decrease in net sales of 1% resulted from lower volumes of 2%, partially offset by favorable foreign currency translation of 1%. · Gross margins were 5.8% in the fourth quarter of 2007, versus 13.4% in the fourth quarter of 2006.In 2007, our margins were adversely impacted by an unfavorable year over year variance of approximately $1.1 million to a quarterly LIFO adjustment and production inefficiencies at our Glit business unit.The unfavorable LIFO variance was primarily driven by the trend in resin prices occurring in 2007 as compared to 2006. · Selling, general and administrative expenses in the fourth quarter of 2007 were $1.7 million lower than the same period of 2006.These costs represented 11.6% of net sales in the fourth quarter of 2007, a decrease from 15.4% of net sales for the same period of 2006.The reduction in percentage reflects the lower requirements under the Company’s incentive compensation plan and self insurance programs as well as various cost improvements implemented during the past year. · On November 30, 2007, the Company entered into a new credit facility with Bank of America, N.A., one of the lenders under our previous agreement.The agreement provides for a total facility of $50.6 million with a $10.6 million term loan and a $40.0 million revolving loan that expires November 2010.Debt at December 31, 2007 was $13.5 million [27% of total capitalization], versus $56.9 million [58% of total capitalization] at December 31, 2006.The decrease in the debt level and the ratio of debt to total capitalization was principally due to the reduction of debt from the divestiture of Woods U.S. and Woods Canada, as described above.In addition, the Company sold its investment in Sahlman Seafoods, Inc. for $3.0 million in December 2007.Cash on hand at December 31, 2007 was $2.0 million versus $7.4 million at December 31, 2006. · Katy used free cash flow of $14.5 million during 2007 versus using $1.0 million of free cash flow during 2006.The increased use of cash was primarily attributable to the higher working capital requirements in 2007 associated with inventory as compared to 2006.Free cash flow, a non-GAAP financial measure, is discussed further below. “With the completion of the divestiture of the Electrical Products Group, Katy will now be able to focus on a single-business model that will allow the organization to further focus its resources on our core business, Continental Commercial Products, which services the janitorial/sanitary and food service markets,” said Anthony T. Castor III, Katy’s President and Chief Executive Officer.“While our quarterly performance was impacted by the LIFO variance and certain production inefficiencies, we believe that our overall cost position will improve as we continue to focus on our core business,” added Mr. Castor. Non-GAAP Financial Measures To provide transparency about measures of Katy’s financial performance which management considers most relevant, we supplement the reporting of Katy’s consolidated financial information under GAAP with certain non-GAAP financial measures, including Net Income (Loss), as adjusted, Net Income (Loss), as adjusted per share, Operating Income (Loss) and Operating Income (Loss) as adjusted, as a percentage of sales, and Free Cash Flow.Details regarding these measures and reconciliations of these non-GAAP measures to comparable GAAP measures are provided in the “Reconciliations of GAAP Results to
